Stark C.P. No. 1999CR1154. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas of Stark County. The name of Renee W. Green, n.k.a.' Renee W. Turner, Attorney Registration No. 0042666, is listed as counsel for appellant in this ease. Whereas Renee W. Green is not registered for active status as an attorney in this state pursuant to Gov.Bar R. VI, and as required by S.Ct.Prac. R. 1(1),
IT IS ORDERED by the court, sua sponte, that the name of Renee W. Green be, and hereby is, stricken from this case and Renee W. Green shall not be permitted to participate further in this ease.